Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00295-CR

                                    Guadalupe Alvarez MORENO,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR7982
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 17, 2013

DISMISSED

           On May 29, 2013, we notified Appellant that the trial court’s certification in this appeal

states that “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.”

The clerk’s record contains a written plea agreement signed by Appellant under which he entered

a plea of nolo contendere. The trial court’s judgment also shows there was a plea agreement, and

the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by Appellant. Therefore, the trial court’s certification accurately reflects that this is a

plea bargain case. See TEX R. APP. P. 25.2(a)(2).
                                                                                       04-13-00295-CR


       In our May 29, 2013 order, we warned Appellant that “[this] appeal must be dismissed if a

certification that shows the defendant has the right of appeal has not been made part of the record

under these rules.” See id. R. 25.2(d). We ordered that this appeal would be dismissed under Rule

25.2(d) unless Appellant caused an amended trial court certification to be filed by June 28, 2013,

that showed Appellant has the right of appeal. See id. R. 25.2(d), 37.1; see also Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Daniels v. State, 110 S.W.3d 174, 176 (Tex. App.—

San Antonio 2003, no pet.).

       On July 8, 2013, Appellant filed a motion for extension of time to file a pro se brief. In his

motion, Appellant asserts that his appellate attorney filed an Anders brief on his behalf and notified

him that he could file a pro se brief. See Anders v. California, 386 U.S. 738 (1967). However,

neither this court nor the State has received an Anders brief. Moreover, Appellant has not filed an

amended trial court certification showing he has a right of appeal. See TEX. R. APP. P. 25.2(d).

       Accordingly, we deny Appellant’s motion for extension of time to file a pro se brief and

dismiss this appeal. See id.; Chavez, 183 S.W.3d at 680; Daniels, 110 S.W.3d at 176.


                                                   PER CURIAM


DO NOT PUBLISH




                                                 -2-